*906Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 26, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant held two jobs, one of which was a part-time position with a national retail store in the City of Yonkers, Westchester County. Claimant’s husband retired and moved to Alabama in February 2002. Claimant planned to stay in New York and continue working until she reached the age of 62. However, when she became financially unable to meet her monthly living expenses, she resigned from both positions and moved to Alabama to join her husband in June 2003. She attempted to no avail to obtain a position with the retail store in Alabama. The Unemployment Insurance Appeal Board ultimately disqualified her from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. She now appeals.
We affirm. “Whether a claimant has voluntarily left employment without good cause is a question of fact for Board resolution, which must be affirmed if supported by substantial evidence” (Matter of Rego [Hartnett], 165 AD2d 942, 942-943 [1990] [citation omitted]). Here, claimant made a personal decision to leave her employment to join her retired husband in Alabama even though continuing work was available to her in New York. Under these circumstances, substantial evidence supports the Board’s finding that claimant left her employment for personal and noncompelling reasons (see e.g. Matter of Polito [Commissioner of Labor], 304 AD2d 967 [2003]; Matter of Reda [Commissioner of Labor], 278 AD2d 612 [2000]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.